Citation Nr: 1416171	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-00 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraine headaches.

2.  Whether new and material evidence has been received to reopen a service connection claim for hypertension, and if so whether service connection for a cardiovascular disability, claimed as hypertension and chest pain, is warranted.  

3.  Whether new and material evidence has been received to reopen a service connection claim for diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge via videoconference.   A copy of the hearing transcript is of record.

In this decision, the Board reopens the service connection claims for hypertension and diabetes.  

In addition to the hypertension claim, a service connection claim for chest pain is also on appeal.  During the 2013 hearing, the Veteran attributed her chest pain to her hypertension, and the medical evidence shows no other cardiac disabilities.  After receipt of the Veteran's hearing testimony and review of the Veteran's statements and the medical evidence of record, the cardiovascular issues on appeal have been combined and rephrased as shown on the title page of this document to be consistent with the evidence of record and the reasonable expectations of the Veteran.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for disability but who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

In December 2013 and January 2014, the Board received additional evidence along with a waiver of initial RO consideration.

The issues of entitlement to service connection for a cardiovascular disability, to include hypertension and chest pain, and diabetes, as well as the increased rating claim for migraine headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed May 2003 rating decision denied service connection for hypertension, and evidence associated with the claims file since May 2003 is new and material and raises a reasonable possibility of substantiating the service connection claim for hypertension.

2.  An unappealed October 2007 rating decision denied service connection for diabetes mellitus, and evidence associated with the claims file since October 2007 is new and material and raises a reasonable possibility of substantiating the service connection claim for diabetes mellitus.


CONCLUSIONS OF LAW

1.  Evidence received since May 2003 rating decision is new and material to the hypertension claim; the service connection claim for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

2.  Evidence received since October 2007 rating decision is new and material to the diabetes claim; the service connection claim for diabetes mellitus is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

Petition to Reopen

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. §7105; 38 C.F.R. §§ 3.160, 20.201, 20.302 (2013). 

To reopen a claim, new and material evidence must be presented or secured.   38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). The Board is neither required nor permitted to analyze the merits of a previously-disallowed claim if new and material evidence is not presented or secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996). When determining whether a claim should be reopened, the credibility of the newly- submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992). 

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion. 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In this case, the RO, in a May 2003 rating decision, denied the Veteran's original service connection claim for hypertension.  There was evidence of a current diagnosis of hypertension but the RO found no relationship between such disability and service.    The Veteran did not appeal the May 2003 decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103 (2013).  

In an October 2007 rating decision, the RO denied the Veteran's original service connection claim for diabetes mellitus.  The RO noted that there is no evidence of diabetes in service, within the first post-service year, and no evidence of a nexus relating the current diabetes to service.  It was also noted that presumptive service connection based on herbicide exposure was not warranted because the Veteran had no service in the Republic of Vietnam.  The Veteran did not appeal the October 2007 decision and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 20.200, 20.302, 20.1103(2013).  

The evidence received since the final May 2003 and October 2007 rating decision includes additional lay contentions and VA medical evidence, photographs, articles; an excerpt from Army Field Manual 3-3; and a hearing transcript.  Notably, the newly received statements and information raises the issue of whether the Veteran's hypertension and diabetes are secondary to exposure to herbicides in Thailand.  In the prior final rating decisions, the RO had only considered whether the Veteran was exposed to herbicides in Vietnam.  Thus, the newly-submitted evidence relates to the unestablished facts necessary to substantiate the hypertension and diabetes claims and raises a reasonable possibility of substantiating those claims.  The petition to reopen the hypertension and diabetes claims will be allowed.

ORDER

New and material evidence has been received to reopen the service connection claim for hypertension; to this extent only, the appeal is allowed.

New and material evidence has been received to reopen the service connection claim for diabetes mellitus, type II; to this extent only, the appeal is allowed.




	(CONTINUED ON NEXT PAGE)


REMAND

The Veteran is currently diagnosed with hypertension and type II diabetes mellitus, both of which she attributes to exposure to herbicides during service in Thailand at  Royal Thai Air Force Bases (RTAFBs) in U-Tapao, Korat, and Ubon during the Vietnam Era.  The record reflects that the Veteran served at Korat RTAFB from November 1973 to April 1974, and at Ubon Airfield from April 1974 to August 1974.  See AF Forms 2095.

In a statement received in October 2008, the Veteran indicated that it was not unusual for all medical personnel to render medical aid and support to persons in the local villages.  In addition, she indicated that she accompanied patients who were flown to nearby military hospitals and recalled being on flights with soldiers wearing combat gear.  She also reported assisting the nurses with charting the vitals of the patients on board the plane.

The provisions of the VBA Adjudication Manual, M21-MR, provide certain development procedures for claims for herbicide exposure in Thailand, for those serving at certain RTAFBs including at U-Tapao, Korat, and Ubon.  See M21-MR.IV.ii.2.c.10.q.  While the Veteran is not shown to have served as a security policeman, patrol dog handler, or military police, she does allege serving near the perimeter of Korat, Ubon, and/or U-Tapao at times through her military occupational specialty as a medical administrative specialist.  In support of her claim, she submitted photographs reportedly of her while stationed in Thailand and she appears to be assisting locals.  

There are specific procedures for verification, on a facts-found basis, of whether an individual veteran was exposed to herbicides in Thailand.  Although it appears that the RO initiated development based on the Veteran's contentions (see September 2009 deferred rating decision), not all procedures as set forth in VA's Adjudication Procedure Manual, M21-1MR Prt. IV, subpart ii, ch. 2, § C ¶ 10(q), were undertaken.  Such should be accomplished on remand.

In addition, remand is necessary to afford the Veteran a VA compensation examination in conjunction with her hypertension claim, as well as an additional VA examination to determine the current nature and severity of her service-connected migraine headaches.  She last underwent a VA neurology examination in August 2009 and has since testified as to worsening disability.  

Accordingly, the case is REMANDED for the following action:

1.  Fully develop the Veteran's claim of herbicide exposure at RTAFBs in U-Tapao, Korat, and/or Ubon from November 1973 to August 1974 during the Vietnam War Era through her service duties as a medical administrative specialist requiring her to be at or near base perimeters.  In doing so, confirm the Veteran's dates of service at each of the RTAFBs.  

The RO/AMC's attention is called to the Veteran's relevant service records, to include a September 1973 Physical Profile Serial Report showing she was qualified for worldwide and remote isolated duty; photographs submitted by the Veteran in January 2014; her statement received in October 2008; and her December 2013 hearing testimony.

2.  Then, request that the U.S. Army and Joint Services Records Research Center (JSRRC) take appropriate measures to verify the Veteran's account of in-service herbicide exposure through her MOS duties as a medical administrative specialist that required her to be at or near the base perimeters at RTAFBs in U-Tapao, Korat, and Ubon during the Vietnam Era.

All requests and responses received should be associated with the claims file.  If such verification is not possible, it should be so certified for the record (along with a description of the extent of the verification conducted).

3.  Schedule the Veteran is scheduled for a VA examination to determine the etiology of her hypertension.   The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  A complete rationale must be provided for any conclusion reached.  The examiner is asked to accomplish the following:

Determine whether the Veteran's hypertension had its onset during service or is otherwise related to service, to include September 1975 records from St. Luke's Memorial Hospital showing that her blood pressure increased during pregnancy delivery and was complicated by PRE-ECLAMPSIA.

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.

4.  Schedule the Veteran for a VA examination to determine the nature and current severity of her service-connected migraine headaches.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.   All indicated tests should be performed.  After examining the Veteran and reviewing the entire record, the VA examiner must identify all manifestations of the service-connected migraine headaches. 

The examiner must specifically note all symptomatology and manifestations caused by the service-connected headaches disorder and report the frequency and duration of the headaches attacks and indicate whether such attacks are prostrating or completely prostrating and the frequency of such prostrating attacks.  The examiner should render an opinion as to whether the headaches attacks are productive of severe economic inadaptability. 

A rationale must be provided for all findings and conclusions reached.  The examiner should identify and explain the medical basis for the opinion, identify the pertinent evidence of record, and include any applicable medical treatises referenced.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If any remain denied, provide the Veteran and her representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return the appeal to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


